TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-15-00437-CV



                                      Dorena Harrison, Appellant

                                                   v.

                                       Lance Haverda, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 425TH JUDICIAL DISTRICT
      NO. 14-0321-F425, HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                             MEMORANDUM OPINION


                The clerk’s record in this appeal was due for filing in this Court on July 15, 2015.

On September 9, 2015, the clerk of this Court notified the appellant, Dorena Harrison, that the

clerk’s record had not been filed and was overdue, and that notice had been received from the

district clerk that Harrison had neither paid, nor made arrangements for payment, for the clerk’s

record. The notice requested that Harrison make arrangements for the clerk’s record and submit a

status report regarding this appeal by September 21, 2015. Further, the notice advised Harrison that

her failure to comply with this request could result in the dismissal of her appeal for want of

prosecution. To date, Harrison has not filed a status report regarding the clerk’s record, and the

clerk’s record has not been filed.1


       1
          Harrison has notified the Court, by letter, that she is currently in the process of finalizing
payment for the reporter’s record. However, Harrison has not advised the Court regarding the status
of the clerk’s record, and the district clerk has subsequently confirmed that there has been no
               If the trial court clerk fails to file the clerk’s record due to the appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may

dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without

payment of costs. Tex. R. App. P. 37.3(b). In this case, Harrison has not established that she is

entitled to proceed without payment of costs. See Tex. R. App. P. 20.1 (providing procedure for

establishing indigence on appeal). Because Harrison has failed to pay or make arrangements to pay

the clerk’s fee for preparing the clerk’s record, this appeal is dismissed for want of prosecution.

See Tex. R. App. P. 42.3(b).



                                                __________________________________________

                                                Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: October 23, 2015




payment towards the preparation of the clerk’s record and that the clerk’s “many attempts to collect
payment” have been unsuccessful.

                                                   2